Citation Nr: 0333786	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  00-15 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of right heel surgery.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of left heel surgery.  

3.  Entitlement to service connection for dizzy spells, as 
secondary to the service-connected bilateral heel disability.     

4.  Entitlement to service connection for a bilateral leg 
disability, as secondary to the service-connected bilateral 
heel disability.   

5.  Entitlement to service connection for a back disability, 
as secondary to the service-connected bilateral heel 
disability.  





REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from February 1952 
to February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 1996, May 1998, and April 1999 
rating actions by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in St. Paul, Minnesota.                   

By an August 2001 action, the Board remanded this case for 
additional development. 


REMAND

In April 2001, the appellant testified, via a video 
conference, before the undersigned Board member.  At that 
time, the appellant's representative testified that the 
appellant was receiving medical treatment from a Dr. B., Dr. 
M., and a Dr. K.  (Transcript (T.) at page (pg.) 4).  In this 
regard, the Board notes that in a letter from the appellant 
to the RO, dated in June 1999, the appellant stated that he 
had an appointment with Dr. K. in Fargo, North Dakota, who 
was a neurosurgeon.  Moreover, in a letter from the appellant 
to the RO, dated in September 1998, the appellant referred to 
treatment from Dr. B.    

As noted above, the Board remanded this case in August 2001.  
At that time, the Board stated that although the evidence of 
record included medical records from Dr. M., the evidence of 
record was negative for any records from Dr. B. or Dr. K.  
Thus, the Board remanded this case and requested that the RO 
obtain the medical treatment records from Drs. B. and K.  The 
Board also requested that the RO obtain any relevant 
employment records, copies of any written decisions 
concerning the appellant's claim for disability benefits from 
the Social Security Administration (SSA), and copies of any 
medical records utilized in reaching that decision.  

In correspondence from the appellant's representative to the 
RO, dated in January 2003, the appellant's representative 
stated that he had talked to the appellant, and that the 
appellant had informed him that he had never received any SSA 
benefits.  However, the appellant's representative noted that 
according to the appellant, he had been awarded Railroad 
Retirement benefits many years ago because of disability.  
Thus, the appellant's representative requested that the RO 
obtain those records.  In this regard, the Board notes that 
in August 2003, the RO received copies of medical records 
pertaining to the appellant, from the Railroad Retirement 
Board, from April 1981 to August 1983.  

In a letter from the RO to the appellant, dated in February 
2002, the RO notified the appellant of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  In addition, the RO also requested that the 
appellant identify the names addresses, and approximate dates 
of treatment for all VA and non-VA health care providers who 
had treated him in recent years for his bilateral heel 
disability, and at any time including following service for 
dizzy spells, a bilateral leg disability, and/or a back 
disability.  However, the RO did not specifically request 
that the appellant complete, sign, and return VA Forms 21-
4142 (Authorization for the Release of Information) so that 
the RO could obtain medical evidence from Drs. B. and K.  
Therefore, in light of the above, it is the Board's 
determination that the RO has not complied with the 
instructions from the August 2001 remand.  The Board observes 
that it is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board and the RO with remand 
directives is neither optional nor discretionary.  Where the 
remand of the Board or the Court is not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).      

In regard to the appellant's claims for entitlement to an 
evaluation in excess of 10 percent for the residuals of right 
heel surgery, and entitlement to an evaluation in excess of 
10 percent for the residuals of left heel surgery, the Board 
notes that the appellant's service-connected residuals of 
right heel surgery are rated under Diagnostic Code 7804, and 
his service-connected residuals of left heel surgery are also 
rated under Diagnostic Code 7804.  In addition, in the May 
2002 Supplemental Statement of the Case (SSOC), the RO noted 
that the appellant's service-connected residuals of right 
heel surgery, and service-connected residuals of left heel 
surgery, could also both be rated under Diagnostic Code 5284 
for foot injuries.  The Board observes that Diagnostic Code 
7804 pertains to the skin.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  In this regard, the Board notes that during the 
course of the appellant's appeal, the schedular criteria by 
which skin disabilities are rated were revised.  The new 
criteria have been in effect since August 30, 2002.  67 Fed. 
Reg. 49,590-49,599 (July 31, 2002).  In this case, the new 
regulatory criteria used for the evaluation of skin 
conditions have not yet been applied to the appellant's 
claims.  However, the Board notes that VA must apply only the 
old criteria prior to the effective date of the new 
regulation.  See Green v. Brown, 10 Vet. App. 111, 116-119 
(1997) and 38 U.S.C.A. § 5110(g) (West 2003) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Thus, in light of the above, the Board finds that 
the appellant should be specifically advised by the RO of the 
new and the old criteria for rating skin disabilities.  
Moreover, the appellant should be afforded a new VA 
examination which evaluates his symptomatology in terms 
pertinent to the rating criteria that were in effect when he 
filed his claims, as well as the rating criteria as amended 
during the pendency of his appeal.  See 38 C.F.R. § 4.118 
(2002); 67 Fed. Reg. 49,596-99 (July 31, 2002).    

Additionally, the Board observes that in May 2002, the 
appellant underwent a VA neurological examination pertinent 
to his claim for service connection for dizzy spells, as 
secondary to the service-connected bilateral heel disability.  
The examination was conducted by G.W., M.D., at the VA 
Medical Center (VAMC) in Minneapolis, Minnesota.  The Board 
further notes that following the examination, it appears that 
the appellant underwent a second neurological examination, 
and that that examination was conducted by P.M., M.D.  In the 
examination report, Dr. M. stated that he was not able to 
render an opinion at that time, and that the appellant needed 
significant other workup, including being seen by the 
Neurology Department and undergoing an audiogram.  Dr. M. 
indicated that once the review of the appellant's workup of 
his dizziness was completed, he would be able to render an 
opinion, but that the workup would probably take five to six 
months.  In this regard, the Board notes that the evidence of 
record is negative for any subsequent treatment records from 
the Minneapolis VAMC, and as such, it is unclear as to 
whether the appellant underwent a subsequent workup, as 
recommended by Dr. M.  Thus, inasmuch as the VA is on notice 
of the existence of additional VA records, these records 
should be obtained prior to any further appellate review of 
this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see generally Murincsak v. Derwinski, 2 Vet. App. 
363, 372-73 (1992).  As additional action by the RO may be 
helpful in either obtaining such putative records, or 
documented information that the medical records cannot be 
obtained, the Board determines that further development in 
this regard is warranted.

It should also be pointed out that, in a decision promulgated 
on September 22, 2003--Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, No. 02-7007 (Fed. Cir. September 22,2003)--
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
notice under 38 U.S.C.A. § 5103(a) is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice 
under § 5103(a).  

Accordingly, this case is REMANDED to the RO for the 
following actions:    

1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2003), and any other applicable 
legal precedent.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims, and of the time 
period for response.  38 U.S.C.A. 
§ 5103(b) (West 2003).  He should also be 
told what further evidence the RO will 
obtain, if any.

The RO should specifically request that 
the appellant identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him in 
recent years for his bilateral heel 
disability, and at any time, including 
following service, for dizzy spells, a 
bilateral leg disability, and/or a back 
disability.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to specifically include private 
medical records from Dr. B. (referred to 
in a September 1998 correspondence from 
the appellant), and Dr. K. (referred to 
in a June 1999 correspondence from the 
appellant), and outpatient treatment 
records from the Minneapolis VAMC, from 
May 2002 to the present.  

2.  The RO should ensure that its efforts 
to obtain any medical treatment records 
from Drs. B. and K., outpatient treatment 
records from the Minneapolis VAMC, and 
any other additional pertinent medical 
evidence it tries to obtain, are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical treatment records from Drs. B., 
and/or K., the Minneapolis VAMC, or any 
other additional medical evidence, it 
should inform the appellant and his 
representative of this.  They should be 
informed regarding the steps the RO would 
take with respect to the claims, and they 
should also be told of the veteran's 
responsibility for providing the sought-
after evidence.

3.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following 
examinations:

(A) a comprehensive VA dermatological 
examination to determine the current 
severity of the appellant's service-
connected bilateral heel disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
special studies or tests are to be 
accomplished.  The examiner should 
specifically note whether the appellant's 
scar(s) of the right heel, and scar(s) of 
the left heel, are superficial, unstable, 
poorly nourished, with repeated 
ulceration, or painful on objective 
demonstration.  (A superficial scar is 
one not associated with underlying soft 
tissue damage, and an unstable scar is 
one where, for any reason, there is 
frequent loss of covering of skin over 
the scar.)  The area of scarring should 
be measured.  

(B) a comprehensive VA examination by an 
appropriate specialist to determine that 
nature and severity of the appellant's 
service-connected bilateral heel 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner's report should fully set forth 
all current complaints, pertinent 
clinical findings, and diagnoses.  The 
examiner's report should also comment on 
any functional loss caused by weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology and is evidenced by his visible 
behavior.  If bilateral heel pain is 
found, the examiner is specifically 
requested to determine, if possible, 
whether the bilateral heel pain is a 
manifestation of the appellant's service-
connected residuals of right heel surgery 
and service-connected residuals of left 
heel surgery, or secondary to his left 
hemispheral cerebrovascular accident 
(CVA).  The examiner should also express 
an opinion as to whether the appellant's 
residuals of right heel surgery may be 
characterized as moderate, moderately 
severe, or severe.  In addition, the 
examiner should express an opinion as to 
whether the appellant's residuals of left 
heel surgery may be characterized as 
moderate, moderately severe, or severe.  
If adverse symptomatologies are not 
fairly characterized as moderate, 
moderately severe, or serve impairment, 
the examiner should affirmatively say so.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.          

4.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination reports address all 
questions asked.  If they do not, they 
must be returned to the examiner(s) for 
corrective action.

5.  Then, the RO should review and re-
adjudicate the issues on appeal.  
Specifically, in regard to the 
appellant's claims for entitlement to an 
evaluation in excess of 10 percent for 
the residuals of right heel surgery, and 
entitlement to an evaluation in excess of 
10 percent for the residuals of left heel 
surgery, the RO should consider the newly 
enacted provisions of 38 C.F.R. § 4.118, 
pertaining to the evaluation of skin 
conditions.  See 67 Fed. Reg. 49,590-599 
(July 31, 2002).  If any such action does 
not resolve each claim to the appellant's 
satisfaction, the RO should issue the 
appellant a Supplemental Statement of the 
Case.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  38 U.S.C.A. 
§ 5103(b) (West 2003).

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.






	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




